Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on August 20, 21 was received and has been entered.  Claims 1 –12 and 26-28 are in the application and are pending examination. Claims 13-25 are canceled. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The following previous objections to the specification as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) is maintained.  Correction of the following is required:
the following limitation  “intersects the … transfer path within the tunnel structure”, “ the tunnel structure comprises … a base, and at least one tunnel sidewall enclosing the passageway between the wafer handling chamber and the multiple chamber module” ,  “the first transfer path extends between the second substrate support structure and the wafer handling chamber, and the second transfer path extends between the second substrate support structure and the wafer handling chamber, wherein the first transfer path comprises a first length and the second transfer path comprises a second length, wherein the first length and the second length are the same” in claim 1.  
Information Disclosure Statement
The information disclosure statement filed 6-12-21, 1-6-21, 7-13-20, 4-27-20, 2-29-20, 1-15-20, 1-15-20, 1-14-20, 4-9-19,4-9-19, 2-19-19, 12-21-2018, and 9-13-2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-8 and 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150287626 A1 to Izumi Arai (hereinafter Arai) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) is withdrawn based on the amendment to claim 1. 
Claims 1, 4, 6-8, 10, 26, and 28 under 35 U.S.C. 103 are rejected as being unpatentable over US Pat. Pub. No. 20100147396 A1 to Yamagishi et al (hereinafter Yamagishi) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa).
 	Regarding claim 1, Yamagishi teaches a semiconductor processing apparatus comprising: a multiple chamber module (10,10”) comprising at least a first reaction chamber (8) and a second reaction chamber (8”) contained within a common housing (walls extending around 8, 10, 10”, 8”) wherein the common housing that defines the first reaction chamber and the second reaction chamber comprises a sidewall (S  in annotated Fig. 1 below). (See Yamagishi, Abstract, paragraph 24-25, 33,37-38, 40, and 44, Figs. 1-2 and 6-7.)
Yamagishi teaches a first substrate support structure (21) disposed within the first reaction chamber and a second substrate support structure (21) disposed within the second reaction chamber. (See Yamagishi, Abstract, paragraph 24-25, 33,37-38, 40, and 44, Figs. 1-2 and 6-7.)
	Yamagishi teaches a wafer handling chamber (3) comprising a double-arm transfer robot (2) comprising generally parallel arms for holding two substrates, and 
 	a tunnel structure (5) affixed to the sidewall (S) between the wafer handling chamber (3) and the multiple chamber module (10,10”) , and defining a passageway through the common sidewall between the wafer handling chamber (3) and the multiple chamber module (10,10”) wherein the first transfer path extends between the first substrate support structure (21 inside of  8) and the wafer handling chamber (3), and the second transfer path extends between the second substrate support structure (21 inside of 8”)  and the wafer handling chamber (3), wherein the first transfer path comprises a first length and the second transfer path comprises a second length, wherein the first length and the second length are the same.  (See Yamagishi, Abstract, paragraph 24-25, 33,37-38, 40, and 44, Figs. 1-2 and 6-7.)

    PNG
    media_image1.png
    726
    582
    media_image1.png
    Greyscale

	Yamagishi teaches a first substrate support structure (21) disposed within the first reaction chamber and a second substrate support structure (21) disposed within the second reaction chamber. (See Yamagishi, Abstract, paragraph 24-25, 33,37-38, 40, and 44, Figs. 1-2 and 6-7.)
Yamagishi does not explicitly teach the tunnel structure comprises a ceiling, a base, and at least one tunnel sidewall enclosing the passageway between the wafer handling chamber and the multiple chamber module.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have wherein the tunnel structure comprising a ceiling, a base, and at least one tunnel sidewall enclosing the passageway between the wafer handling chamber and the multiple chamber module, with a reasonable expectation of success based on this known structure, because a person of ordinary skill in the art would realize that this known structure would provide effective industrial reliability and process throughput.
Further regarding claim 1, Yamagishi does not explicitly teach the double-arm transfer robot (2) is configured to simultaneously transfer a first substrate along a first transfer path and a second substrate along a second transfer path through the tunnel structure between the wafer handling chamber (3) and the multiple chamber module (10,10”),
Further regarding claim 1, Yamagishi does not explicitly teach at least a first pyrometer and a second pyrometer attached to the tunnel structure, wherein a first optical path of the first pyrometer intersects the first transfer path within the tunnel structure and a second optical path of the second pyrometer intersects the second transfer path within the tunnel structure.
	Lin is directed to a temperature controlled loadlock chamber.
	Lin teaches a first optical path of the first pyrometer (240) intersects the first transfer path within the tunnel structure. (See Lin, paragraphs 24-26, and Figs. 1-2.)	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first optical path of the first pyrometer (240) intersects the first transfer path within the tunnel structure, because Lin teaches this maintains the desired temperature. (See Lin, paragraph 29.)
Further regarding claim 1, Yamagishi does not explicitly teach a second pyrometer attached to the tunnel structure, wherein a second optical path of the second pyrometer intersects the second transfer path within the tunnel structure.
	Lin teaches one or more chambers in Fig. 1 may include the structure in Fig. 2 including the pyrometer. (See Lin, paragraph 25.)
	Lin teaches a second pyrometer and a second optical path of the second pyrometer (240) intersects the second transfer path within the tunnel structure. (See Lin, paragraphs 24-26, and Figs. 1-2.)	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second pyrometer attached to the tunnel structure, wherein a second optical path of the second pyrometer (240) intersects the second transfer path within the tunnel structure, because Lin teaches this maintains the desired temperature. (See Lin, paragraph 29.)
Regarding claim 1, Yamagishi does not explicitly teach the first pyrometer is configured to measure a first temperature across the first substrate as the transfer robot moves the first substrate relative to the first pyrometer along the first transfer path. 
Lim is directed to a system for treating a semiconductor and transporting a wafer between different chambers in a multi-chamber module.
Lim teaches temperature scanners which act in a line scanner configuration are known in the art for detecting temperature of a substrate in a chamber in which the substrate is transferred and before entering an adjacent chamber (210). (See Lim, paragraphs 16,19, 27, and 30 and Figs. 2-3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first pyrometer is configured to measure a first temperature line across the first substrate as the transfer robot moves the first substrate relative to the first pyrometer along the first transfer path, as this is the standard way of an art recognized equivalent form of temperature scanner operates in measuring temperature in a multi-chamber module. (See Lim, paragraphs 16,19, 27, and 30 and Figs. 2-3.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 1, Yamagishi does not explicitly teach the first pyrometer and the second pyrometer are positioned parallel to each other in terms of their position along the respective transfer paths such that the first pyrometer and the second pyrometer are configured to substantially simultaneously measure the first and second temperature scans, respectively, as the transfer robot simultaneously transfers the first and second substrate. 
Lim teaches more than one chamber may include the temperature detector and Lin temperature scanners which act in a line scanner configuration are known in the art for detecting temperature of a substrate in a chamber in which the substrate is transferred and before entering an adjacent chamber (210). (See Lim, paragraphs 16,19, 27, and 30 and Figs. 2-3.)
Ishikawa is directed to optimizing cluster tool throughput. 
Ishikawa teaches each wafer has the same “wafer history” with temperature controlled so that each wafer see the same time-temperature profile.  (See Ishikawa, paragraphs 12, 54, 69 and Abstract.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the first pyrometer and the second pyrometer  positioned parallel to each other in terms of their position along the respective transfer paths such that the first pyrometer and the second pyrometer are configured to substantially simultaneously measure the first and second temperature scans, respectively, as the transfer robot simultaneously transfers the first and second substrate with a reasonable expectation of success based on this known structure in Lim, because Ishikawa teaches using this known structure in Lim would allow temperature measurement to ensure that each wafer has the same history to increase reliability and throughput. (See Ishikawa, paragraphs 12, 54, 69 and Abstract.)
Claim 1 recites an intended use clauses (i. e. configured to measure..., simultaneously transferring…, simultaneously transfers… ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure in view of Yamagishi, Lim, Lin, and Ishikawa would be capable of these intended uses and as a result meets the claim limitations.
Regarding claim 4, Yamagishi does not explicitly teach the first pyrometer and the second pyrometer are disposed in a ceiling of the tunnel structure.  
 Lin teaches the first pyrometer and the second pyrometer are disposed in a ceiling of the tunnel structure. (See Lin, paragraphs 24-26, and Figs. 1-2.)	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first pyrometer and the second pyrometer are disposed in a ceiling of the tunnel structure, because Lin teaches this would allow the temperature to be detected to maintain the desired temperature. (See Lin, paragraph 29.)
Regarding claim 6, Yamagishi teaches the multiple chamber module comprises a multi-chamber chamber module. (See Arai, Abstract, paragraph 61 and Figs. 1-2.)
Examiner is considering a multi-chamber module to be an art recognized equivalent of a two parallel reaction chambers.
Regarding claim 7, Yamagishi teaches the passageway of the tunnel structure is a route through which the two substrates are moved after processing within the multichamber module. (See Arai, paragraph 61 and Figs. 1-2.)
Further regarding claim 8, Yamagishi does not explicitly teach respective positions of the first pyrometer and the second pyrometer relative to the tunnel structure enable simultaneous temperature measurement of the first and second substrates, respectively, as the first and second substrate are simultaneously transferred through the tunnel structure.
	Lin teaches one or more chambers in Fig. 1 may include the pyrometer. (See Lin, paragraph 25.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include respective positions of the first pyrometer and the second pyrometer relative to the tunnel structure enable simultaneous temperature measurement of the first and second substrates, respectively, as they are simultaneously transferred through the tunnel structure to reduce temperature variation between the two substrates during simultaneous transfer, because Lin teaches this maintains the desired temperature. (See Lin, paragraph 29.)
Regarding claim 10, Yamagishi teaches the tunnel structure is linear. (See Arai, paragraph 61 and Figs. 1-2.)
Regarding claim 26, Yamagishi does not explicitly teach first pyrometer measures the first temperature of the first substrate at a first position on the first substrate that is substantially identical to a second position of the second substrate at which the second pyrometer measures the second temperature of the second substrate
Ishikawa teaches each wafer has the same “wafer history” with temperature controlled so that each wafer see the same time-temperature profile.  (See Ishikawa, paragraphs 12, 54, 69 and Abstract.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the first pyrometer measures the first temperature of the first substrate at a first position on the first substrate that is substantially identical to a second position of the second substrate at which the second pyrometer measures the second temperature of the second substrate with a reasonable expectation of success based on this known structure , because Ishikawa teaches using this known structure would allow temperature measurement to ensure that each wafer has the same history to increase reliability and throughput. (See Ishikawa, paragraphs 12, 54, 69 and Abstract.)
Regarding claim 28, Yamagishi does not explicitly teach a control system configured to compare the first temperature and the second temperature, and in response to a difference between the first temperature and the second temperature, the control system may adjust a thermal environment of at least one of the first reaction chamber or the second reaction chamber. -5- 4843-0442-6998 1  
Ishikawa teaches each wafer has the same “wafer history” with temperature controlled so that each wafer see the same time-temperature profile.  (See Ishikawa, paragraphs 12, 54, 69 and Abstract.)								The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a control system configured to compare the first temperature and the second temperature, and in response to a difference between the first temperature and the second temperature, the control system may adjust a thermal environment of at least one of the first reaction chamber or the second reaction chamber. -5- 4843-0442-6998 1, because Ishikawa teaches using this known structure would allow temperature measurement to ensure that each wafer has the same history to increase reliability and throughput. (See Ishikawa, paragraphs 12, 54, 69 and Abstract.)
Claims 2-3 and 5 under 35 U.S.C. 103 are rejected as being unpatentable over US Pat. Pub. No. 20150287626 A1 to Izumi Arai (hereinafter Arai) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20100111648 A1 to Tamura et al (hereinafter Tamura). 
Claims 2-3 and 5 under 35 U.S.C. 103 are rejected as being unpatentable over US Pat. Pub. No. 20100147396 A1 to Yamagishi et al (hereinafter Yamagishi) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20100111648 A1 to Tamura et al (hereinafter Tamura). 
Regarding claim 2, Yamagishi does not explicitly teach a gate valve disposed between the wafer handling chamber and the tunnel structure, wherein the gate valve is configured to selectively isolate the wafer handling chamber from the tunnel structure and the multiple chamber module.
 Tamura teaches a gate valve (152b, 152a) disposed between the wafer handling chamber (200) and the tunnel structure (150a, 150b), wherein the gate valve is configured to selectively isolate the wafer handling chamber from the tunnel structure and the multiple chamber module. (See Tamura, Fig. 1, 21-22, 24 and paragraphs 83,113, 115.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gate valve disposed between the wafer handling chamber and the tunnel structure, wherein the gate valve is configured to selectively isolate the wafer handling chamber from the tunnel structure and the multiple chamber module. (See Tamura, Fig. 1, 21-24 and paragraphs 83,113, 115, and 212-213.)
Regarding claim 3, Yamagishi does not explicitly teach the first pyrometer and the second pyrometer are isolated from the wafer handling chamber by the gate valve while the first and second substrates undergo reactions in the first and second reaction chambers.
Lim teaches more than one chamber may include the temperature detector and Lin temperature scanners which act in a line scanner configuration are known in the art for detecting temperature of a substrate in a chamber in which the substrate is transferred and before entering an adjacent chamber (210). (See Lim, paragraphs 16,19, 27, and 30 and Figs. 2-3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first pyrometer and the second pyrometer are isolated from the wafer handling chamber by the gate valve while the first and second substrates undergo reactions in the first and second reaction chambers, because Lim teaches this structure would enable the temperature of the substrates to be monitored. (See Lim, paragraph 29 and Figs. 2-3.)
Claim 3 recites an intended use clause (i. e. the first and second pyrometer is isolated from the wafer handling chamber by the gate valve while the first and second substrates undergo reactions in the first and second reaction chambers). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure in view of Tamura, Lim, and Lin would be capable of this intended use and as a result meets the claim limitation.
Regarding claim 5, Yamagishi teaches the passageway defined by the tunnel structure is a linear passageway such that the first transfer path and the second transfer path, at least within the tunnel structure, are linear. (See Yamagishi, Abstract, paragraph 24-25, 33,37-38, 40, and 44, Figs. 1-2 and 6-7.)
The previous rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150287626 A1 to Izumi Arai (hereinafter Arai) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) as applied to claim 1 and further in view of US Pat. Num. 6,190,037 B1 to Das (hereinafter Das) is withdrawn based on the amendment to claim 1.
Claims 9, 11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20100147396 A1 to Yamagishi et al (hereinafter Yamagishi) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) as applied to claim 1 and further in view of US Pat. Num. 6,190,037 B1 to Das (hereinafter Das).
Regarding claim 9, Yamagishi does not explicitly the first optical path of the first pyrometer intersects the first transfer path at a location off the center axis of the first transfer path and wherein the second optical path of the second pyrometer intersects the second transfer path at a location off the center axis of the second transfer path.  
Das teaches the first optical path of the first pyrometer intersects the first transfer path at a location off the center axis of the first transfer path. (See Das, Figs. 3 and 5 and col. 8, lines 4-24.)
Examiner is considering the paths for the first transfer path and the second transfer path to be the same for each chamber ie. the first and second reaction chambers (14, 14).
Regarding claim 9, Yamagishi teaches the first optical path of the first pyrometer intersects the first transfer path (D1) at the center axis of the first transfer path. (See Das, Fig. 3 and col. 8, lines 14-24.)
Das teaches the second optical path of the second pyrometer intersect the second transfer path at a location (D) off the center axis of the second transfer path (D2). (See Das, Fig. 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first optical path of the first pyrometer intersects the first transfer path at a location off the center axis of the first transfer path, because Das teaches this monitoring could be used to provide data to determine temperature uniformity across the surface of the substrate. (See Das, col. 8, lines 4-24.)  
Regarding claim 9, Yamagishi does not explicitly the second optical path of the second pyrometer intersects the second transfer path at a location off the center axis of the second transfer path.  
Das teaches the second optical path of the second pyrometer intersects the second transfer path at a location off the center axis of the second transfer path.    (See Das, Figs. 3 and 5 and col. 8, lines 4-24.)
Examiner is considering the paths for the first transfer path and the second transfer path to be the same for each chamber ie. the first and second reaction chambers (14, 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the second optical path of the second pyrometer intersects the second transfer path at a location off the center axis of the second transfer path, because Das teaches this monitoring could be used to provide data to determine temperature uniformity across the surface of the substrate. (See Das, col. 8, lines 4-24.)  
Regarding claim 11, Yamagishi does not explicitly teach the first pyrometer and the second pyrometer are electrically connected to a control system configured for simultaneously acquiring a plurality of temperature measurements from at least a first substrate and a second substrate. 
Das teaches first pyrometer and the second pyrometer are electrically connected to a control system (46) configured for simultaneously acquiring a plurality of temperature measurements from at least a first substrate and a second substrate. (See Das, Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first pyrometer and the second pyrometer are electrically connected to a control system configured for simultaneously acquiring a plurality of temperature measurements from at least a first substrate and a second substrate, because Das teaches this would enable the information from various peripherals to be gathered and to allow for feedback to be transmitted. (See Das, col. 5, lines 52-59.)
Regarding claim 27, Yamagishi does not explicitly teach the ceiling of the tunnel structure comprises a first transparent window along the first transfer path and a second transparent window along the second transfer path, wherein the first optical path of the first pyrometer is through the first transparent window and the second optical path of the second pyrometer is through the second transparent window. 
Das teaches first pyrometer or probe are mounted adjacent a transparent window. (See Das, Abstract, col. 5, lines 52-59, col. 6, lines 45-58 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the ceiling of the tunnel structure comprises a first transparent window along the first transfer path and a second transparent window along the second transfer path, wherein the first optical path of the first pyrometer is through the first transparent window and the second optical path of the second pyrometer is through the second transparent window, because Das teaches this would enable the probe or pyrometer to take a reading effectively. (See Das, Abstract, col. 5, lines 52-59, col. 6, lines 45-58 and Fig. 1.)
The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150287626 A1 to Izumi Arai (hereinafter Arai) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) and US Pat. Num. 6,190,037 B1 to Das (hereinafter Das) as applied to 11 and further in view of US Pat. Pub. No. 20030062359 A1 to Ho et al (hereinafter Ho) is withdrawn based on the amendment to claim 1.
Claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20100147396 A1 to Yamagishi et al (hereinafter Yamagishi) in view of US Pat. No. 20090000769 to Lin et al (hereinafter Lin) and further in view of US Pat. Pub. No. 20130189635A1 to Lim et al (hereinafter Lim) and US Pat. Pub. No. 20060130751 A1 to Ishikawa et al (hereinafter Ishikawa) and US Pat. Num. 6,190,037 B1 to Das (hereinafter Das) as applied to 11 and further in view of US Pat. Pub. No. 20030062359 A1 to Ho et al (hereinafter Ho).
Regarding claim 12, Yamagishi does not teach wherein the control system is electrically connected to a first substrate heater disposed in the first reaction chamber and electrically connected to a second substrate heater disposed in the second reaction chamber.
Das teaches wherein the control system is electrically connected to a first substrate heater disposed in the first reaction chamber and electrically connected to a second substrate heater disposed in the second reaction chamber. (See Das, col. 5, lines 60-65.)
It would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention to include control system electrically connected to a first substrate heater disposed in the first reaction chamber and electrically connected to a second substrate heater disposed in the second reaction chamber, because Das teaches this would allow the desired operating temperature to be achieved. (See Das, col. 3, lines 63-67.)
Yamagishi does not explicitly teach wherein the differential temperature between the plurality of temperature measurements from the first substrate and the second substrate is feedback to the first substrate heater and the second substrate heater to substantially match the temperature of a first substrate disposed within the first reaction chamber and a second substrate disposed within the second reaction chamber.
 Ho is directed to a multi-zone heater.
 Ho teaches a system controller can be used to control power to the heating elements based on the temperature difference and adjust the heating elements accordingly. (See Ho, paragraph 93.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the differential temperature between the plurality of temperature measurements from the first substrate and the second substrate to be fed back to the first substrate heater and the second substrate heater to substantially match the temperature of a first substrate disposed within the first reaction chamber and a second substrate disposed within the second reaction chamber, because Ho teaches controlling the temperature this way provides a uniform surface temperature. (See Ho, paragraphs 50 and 84.)
Response to Arguments
Applicant's request for reconsideration on March 7, 22 of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-12 and 26-28 are rejected with respect to US Pat. Pub. No. 20100147396 A1 to Yamagishi et al (hereinafter Yamagishi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Num. 8,430,620 to Blank teaches a substrate transfer mechanism for simultaneously transferring two substrates.  Pub. No. 20120303313 A1 to Moroi et al is another reference that teaches temperature measuring with line scanning. (See Moroi, paragraph 78.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717